COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Charles Jia Zhuang v. Rachel Zhang

Appellate case number:      01-17-00518-CV

Trial court case number:    D-1-FM-16-006502

Trial court:                126th District Court of Travis County

       The panel has voted to construe appellant’s motion to reinstate case on docket as a
motion for rehearing with a rehearing extension request, to grant the extension request,
but to deny the motion for rehearing of the memorandum opinion and judgment, issued
on November28, 2017.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                    Acting for the Panel

Panel consists of: Justices Higley, Massengale, and Lloyd.

Date: February 13, 2018